DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated September 29, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12, 15, 16, 18-22, 24, 27, and 28 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 29, 2021.  Claims 13, 14, 17, 23, 25, and 26 were previously canceled.
Applicants elected with traverse of Group I, drawn to a method for prevention and/or treatment of a fibrosis disease in a subject comprising administering an effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt, solvate, or prodrug as an active ingredient to the subject as the elected invention and 4-(((3-chloro- 1,4-dioxo-1,4-dihydronaphthalen-2-yl)amino)methyl)-N-(pyridin-4-yl)benzamide, hereinafter referred to as Compound L056:
Compound L056

    PNG
    media_image1.png
    158
    320
    media_image1.png
    Greyscale

and pirfenidone as the second anti-fibrosis agent in the reply filed on January 2, 2019.  The requirement is still deemed proper.  Claim(s) 4-9, 21, 22, 24, 27, and 28 remain withdrawn.
Compound L056 has been construed as a compound of Formula (I) wherein R1 is halogen, Cl; R2 is H; R3 is H; R4 is H; R5 is C5-7 heterocyclic ring, pyridinyl; X is -C(O); and n is 1, and m is 0.
Claims 1-3, 10-12, 15, 16, and 18-20 are presently under examination as they relate to the elected species: Compound L056 and pirfenidone.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application is a national stage entry of PCT/US2016/062568 filed on November 16, 2016 which claims benefit of US Provisional Application No. 62/256,516 filed on November 17, 2015.  The effective filing date of the instant application is November 17, 2015. 


Maintained Objections and/or Rejections
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung fibrosis and liver fibrosis comprising administering Compound L056, does not reasonably provide enablement for the prevention of any fibrotic disease with any Compound of Formula (I) or the treatment of any fibrotic disease, other than liver and lung fibrosis, with any Compound of Formula (I) other than Compound L056.  The specification use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention and relative skill of those in the art
The invention relates to a method for prevention and/or treatment of a fibrosis disease in a subject, comprising administering an effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt, solvate or prodrug.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  

2.	The breadth of the claims
Claims 1, 12, 15, 16, 18, and 20 are very broad in terms of the type of diseases being treated and/or prevented: any fibrosis disease are claimed to be treated and/or prevented with any compound of formula (I).   Claims 10 and 11 narrow the scope of compounds of formula (I) to specific compounds, however still are very broad in terms of the types of diseases being treated and/or prevented.  Claims 19 and 20 narrow the scope of the diseases claimed to be treated and/or prevented.  However, the scope of claim 19 encompasses prevention of idiopathic pulmonary fibrosis.  Claim 20 encompasses lung fibrosis broadly and idiopathic pulmonary fibrosis and also encompasses prevention of lung fibrosis and idiopathic pulmonary fibrosis.   
The instant claims encompass a method of treating or preventing any fibrosis disease and includes prevention of fibrosis disease.  Currently, there is no drug is 100% effective and reliable in “preventing” fibrosis disease.   Rosenbloom et al (Human fibrotic diseases: current challenges in fibrosis research.  Fibrosis; 2017 pp.1-23), cited for evidentiary purposes, teaches currently, therapeutic interventions for the fibrotic diseases are quite limited; for example, only two drugs, pirfenidone and nintedanib, have been approved for IPF (idiopathic pulmonary fibrosis), and no disease-modifying drug has been approved for SSc (systemic sclerosis) or other fibrotic diseases (page 15, 1st paragraph). Rosenbloom further teaches human fibrotic diseases st 
Thus, the state of the art (even after the filing date of the instant application) demonstrates prevention and/or treatment of any fibrosis disease or disorder is highly unpredictable.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides data for a single compound of Formula (I), the elected compound L056.  In particular, the data shows that Compound L056 inhibited TGF-β-induced CTGF production (Example 1); Compound L056 did not affect cell viability in a Cell viability test (Example 2); Compound L056 inhibits BLM-induced lung fibrosis in a mouse model (Example 3); and Compound L056 inhibited CCL4-induced liver fibrosis in a mouse model.  No examples of using any compound of formula (I) other than the elected compound, Compound L056 for treatment of any other fibrosis disease other than BLM-induced lung fibrosis and CCL4-induced liver fibrosis and no examples of using any compound of formula (I) to prevent fibrosis diseases including lung and liver fibrosis.  

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used as treatment and/or all fibrosis diseases.   Since there is no precedent in the literature for the treatment of any fibrosis diseases with the above compounds, how is the skilled physician supposed to know what type of dose regimen of Compound of formula (I) to use for each of the pathologically different fibrosis diseases?
Determining if Compound of Formula (I) will treat and/or prevent any particular fibrotic disease state would require formulation of each compound into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  Even if one were to limit the agent to Compound L056, it would require subjecting the compositions into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment of each of the particular fibrotic diseases. This is undue experimentation given the limited guidance and direction provided by Applicants.

Accordingly, the inventions of claims 1-3, 10-12, 15, 16, and 18-20 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 18, and 19 stand rejected under 35 U.S.C. 103 as being obvious over Lewis et al (WO 2006/063154 A1) in view of Lawrence et al (US 2011/0201609 A1, cited in the IDS) and Patani et al (Chem Rev, 1996; 96:3147-3176).
Regarding claims 1-3, 10, 11, 18, and 19, Lewis teaches a pharmaceutical composition comprising a proteasome inhibitor (claim 1); wherein the compositions are useful for treating fibrotic diseases (page 45, lines 24-30); certain embodiments of the invention include method for treating hyperproliferative conditions including radiation-induced fibrosis and lung fibrosis (idiopathic pulmonary fibrosis) (page 48, lines 6-10).
Lewis does not teach the proteasome inhibitor is the elected, Compound L058.   However, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is designated as PI-083 and has the chemical structure ([0010] and claim 8):
PI-083

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



2- at position denoted A and a –C(O)- at position denoted B.
	Lawrence also teaches Compound YL1-018-5 [0172]:

    PNG
    media_image3.png
    468
    654
    media_image3.png
    Greyscale

Compound YL1-018-5 contains two phenyl substitutions on the N atom, one bound directly to the N atom the other bound via a –CH2-.  It would have been obvious to one of ordinary skill in the art to modify PI-083 to contain an additional –CH2- between the N and phenyl moiety since Lawrence teaches the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds.  
	Patani et al. teach that bioisosterism represents one approach used by the medicinal chemist for rational modification of lead compounds into safer and more clinically effective agents and further that the concept of bioisosterism is intuitive (page 3147, Introduction, column 1-2). Bioisosteric substitutions are well known in the art. With respect to the instantly claimed amide (-C(O)-N, Patani et al teach bioisosteric replacements for the amide represents an area that is currently the center of focus because of its implications in peptide chemistry and the development of peptide mimetics and peptide bonds and peptide fragments have been 
It would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lawrence.  Moreover, it would have been obvious to one of ordinary skill in the art to utilize the compound rendered obvious in view of Lawrence and Patani in the method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor, since one of ordinary skill in the art would expect that structurally 

Regarding claim 12, Lewis teaches the concentration of a disclosed compound in a pharmaceutically acceptable mixture will vary depending on several factors, including the dosage of the compound to be administered, the pharmacokinetic characteristics of the compound(s) employed, and the route of administration. In general, the compositions of this invention may be provided in an aqueous solution containing about 0.1-10% w/v of a compound disclosed herein, among other substances, for parenteral administration. Typical dose ranges are from about 0.01 to about 50 mg/kg of body weight per day, given in 1-4 divided doses (page 61, lines 26-32).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to utilize the amounts of proteasome inhibitor taught by Lewis as a starting point for optimizing the amount of PI-086 for use in a method of treating idiopathic pulmonary fibrosis because the dose is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 

Claims 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (WO 2006/063154 A1) in view of Lawrence et al (US 2011/0201609 A1, cited in the IDS) and Patani et al (Chem Rev, 1996; 96:3147-3176) as applied to claims 1-3, 10-12, 18, and 19 above, and further in view of Antoniu (Expert Opin Investig Drugs, 2006; 15(7):823-828).
The combination of Lewis, Lawrence and Patani teach all the limitations of claims 15 and 16, except wherein the method further comprises simultaneously, separately, or sequentially co-administered with a second anti-fibrosis agent, the elected pirfenidone.  However, Antoniu teaches pirfenidone has been granted orphan drug status in both the US and Europe for the treatment of IPF (idiopathic pulmonary fibrosis) (page 826, right, 2nd full paragraph).  Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a composition comprising a compound of instantly claimed formula (I) in the method taught by the combination of Lewis, Lawrence and Patani to further comprise pirfenidone taught by Bradford.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of idiopathic pulmonary fibrosis.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of 
Thus, resulting in the practice of the method of claims 15 and 16 with a reasonable expectation of success.

Regarding claim 20, Antoniu teaches lung transplantation is the only therapy for many end-stage lung diseases, including IPF (page 824, left, last paragraph); and pirfenidone also exerts antifibrotic effects at the bronchiolar level in a mouse tracheal transplant model in which it decreased the bronchiolitis obliterans-related fibrotic reactions in the airways of transplanted rats (page 825, left, 3rd paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to administer the proteasome inhibitor compound rendered obvious by the cited art in combination with pirfenidone to treat idiopathic pulmonary fibrosis with a patient with lung transplantation since the prior art establishes that lung transplantation is the only treatment for end-stage lung disease including IPF and pirfenidone exerts antifibrotic effects on transplant models.  Taken together, all this would result in the practice of the method of claim 20 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
In previous Office Actions (mailed on April 01, 2019 and on January 30, 2020, respectively), the claims were drawn to a similar scope as presently claimed. They were examined but had not been rejected for scope of enablement in either Office Actions on the merits. For these reasons, the rejection could have been presented earlier.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that the instant rejection could have been earlier presented.  The claims were previously rejected in view of the elected species.  However, upon further consideration and review of the prior art, the Examiner determined that the field of treating fibrotic disease is a highly variable.  As set forth above, the cited art teaches therapeutic interventions for the fibrotic diseases are quite limited; for example, only two drugs, pirfenidone and nintedanib, have been approved for IPF (idiopathic pulmonary fibrosis), and no disease-modifying drug has been approved for SSc (systemic sclerosis) or other fibrotic diseases.  Moreover, the cited art teaches there is no drug is 100% effective and reliable in “preventing” fibrosis disease.   Thus, as set forth above, because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used as treatment and/or prevention of all fibrosis diseases.   Accordingly, the inventions of claims do not comply with the scope of enablement requirement of 35 U.S.C 


Applicant argues:
In establishing the rejection the Examiner first relied on Lewis's teaching regarding proteasome inhibitors' efficacy in treating fibrotic diseases and hyperproliferative conditions. (see page 14 of non-final Office Action dated April 01, 2019; page 10 of final Office Action dated January 30, 2020; or page 12 of the non-final Office Action dated March 30, 2021). However, Applicant notes that although Lewis generalized possible medical applications, those paragraphs are nothing but a laundry list. Lewis processed no ground to claim that any and all kind of proteasome inhibitors do offer the efficacies listed out. Importantly, Lewis taught no experimental evidence for treatment of any of the listed diseases (including hyperproliferative conditions such as radiation-induced fibrosis and lung fibrosis (idiopathic pulmonary fibrosis)) using any proteasome inhibitors, let alone the claimed Compound L058 which Lewis also does not teach. 
 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Lewis does not explicitly teach the protease inhibitor is the elected compound, Compound L058.  Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Lewis explicitly teaches a method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor.  While Lewis does disclose numerous other diseases, Lewis explicitly teaches fibrosis is the excessive and persistent formation of scar tissue resulting from the hyperproliferative growth of fibroblasts and is associated with activation of the TGF-β signaling pathway; fibrosis involves extensive deposition of extracellular matrix and can occur within virtually any tissue or across several different tissues; normally, the level of intracellular signaling protein (Smad) that activate transcription of target genes upon TGF-β stimulation is regulated by proteasome activity; however, accelerated degradation of the TGF-β signaling components has been observed in cancers and other hyperproliferative conditions; thus, certain embodiments of the invention relate to a method for treating hyperproliferative conditions such as idiopathic pulmonary fibrosis.  Idiopathic pulmonary fibrosis is listed as one of 13 specific embodiments in which fibrosis is the underlying mechanism.  One of ordinary skill in the art could easily have easily envisaged a method of treating idiopathic pulmonary fibrosis from this limited and well delineated list of diseases associated with fibrosis.   As set forth above, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is 2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lawrence.  Moreover, it would have been obvious to one of ordinary skill in the art to utilize the compound rendered obvious in view of Lawrence and Patani in the method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor, since one of ordinary skill in the art would expect that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors).


Applicant argues:
The fact that a proteasome inhibitor may regulate the TGF-3 signaling pathway, as known in the art, does not represent experimental evidence demonstrating that a proteasome inhibitor can be predictably used as treatment and/or prevention of fibrosis diseases. A skilled artisan would recognize that since the TGF-3 pathway is also known to be involved in many cellular processes, including cell growth, cell differentiation, apoptosis, cellular homeostasis and other cellular functions, therefore targeting this pathway with proteasome inhibitors would not reasonably lead to predictable outcomes.  Due to the known unpredictability of the art and in the absence of experimental evidence (discussed supra), and since there is no precedent in the literature for the treatment of any fibrosis diseases with the compounds Lewis taught, therefore the skilled physician would not know what type of dose regimen of what compound to use for each of the pathologically different fibrosis diseases. Furthermore, the Examiner stated that to determine if a compound will treat and/or prevent any particular fibrotic disease state, it would require formulation of each compound into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. As has been discussed supra, this is a defect of Lewis' teachings.  Therefore, a skilled artisan clearly would not accept that any compound Lewis taught could be predictably used as treatment and/or prevention of fibrosis diseases.  None of the teachings of Lawrence, Patani and/or Antoniu amend the defect of Lewis. Therefore, even if (for argument's sake) the combined teachings of these cited references teach the instantly claimed Compound L058, a skilled artisan would not consider it possible to treat fibrosis diseases using said compound(s) taught by the combined teachings of these cited references with a reasonable expectation of 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  As set forth above, Lewis explicitly teaches a method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor.  Idiopathic pulmonary fibrosis is listed as one of 13 specific embodiments in which fibrosis is the underlying mechanism.  One of ordinary skill in the art could easily have easily envisaged a method of treating idiopathic pulmonary fibrosis from this limited and well-delineated list of diseases associated with fibrosis.  Thus, the instant rejection is not based on Lewis teaching that protease inhibitors are useful for treating and/or preventing any fibrotic disease, but that protease inhibitors are useful for treating idiopathic pulmonary fibrosis.   As set forth above, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is designated as PI-083.  As set forth above, it would have been obvious to select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound and to modify the compound to arrive at a structurally similar compound, such as the elected compound.  The motivation to make the 


Applicant argues:
With regards to Lawrence' teaching of PI-083, Applicant notes that the Examiner may have inadvertently left out a "Cl" group from the PI-083 chemical structure provided by the Examiner (see page 12 of Office Action dated March 30, 2021, at position corresponding to Formula (I), R1 of instant Claim 1). Applicant respectfully requests clarification from the Examiner. 

Examiner's response:
The Examiner acknowledges that the “Cl” group was inadvertently omitted from the structure of PI-083 provided.  PI-083 has the structure [0010]:

    PNG
    media_image4.png
    216
    201
    media_image4.png
    Greyscale

Thus, PI-083 has a Cl at the position corresponding to Formula (I), R1 of instant Claim 1, similar to the instantly elected compound.


Applicant argues:
Applicant notes that the teaching of Lawrence to modify PI-083 to include the attachment of a phenyl moiety directly and via a -CH2- to the N group (a Benzyl) was carried out to generate small size R groups (see Scheme 2 of Lawrence) at a specific position for a specific purpose at that position (see FIG. 11 of Lawrence). Therefore, a skilled artisan learning from Lawrence' teachings would not be motivated to add a - CH2- between the N and phenyl moiety, because there would be no reason to.   Lawrence does not teach that "the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds". In fact, Lawrence is silent with regards to the (biological, i.e. proteasome inhibitory) effect of having this structure in his compounds. Furthermore, the structures that 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive. As set forth previously on the record, Compound YL1-018-5 contains two phenyl substitutions on the N atom, one bound directly to the N atom, the other bound via a -CH2-.  One of ordinary skill in the art could easily envisage the substituted phenyl ring to be on either phenyl.  As set forth previously on the record, it would have been obvious to one of ordinary skill in the art to modify PI-083 to contain an additional -CH2- between the N and phenyl moiety since Lawrence teaches the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds.


Applicant argues:
Patani is merely a general review article of bioisosterism. Patani teaches in a Table (see Table 48), a list of possible bioisosteres of the amide bond. Patani teaches that "the ability of 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Proteasome inhibition is a known mechanism for treating lung fibrosis including idiopathic pulmonary fibrosis, as evidenced by Mutlu et al (Thorax, 2012; 67:139-146), cited for evidentiary purposes.  Mutlu teaches proteasomal inhibition after injury prevents fibrosis by modulating TGF-β1 signaling (title); bortezomib is a small molecule proteasome inhibitor (page nd paragraph); bortezomib was administered to primary normal lung fibroblasts and primary lung fibroblasts obtained from patients with idiopathic pulmonary fibrosis (abstract, Methods); bortezomib promoted normal repair and prevented lung fibrosis when administered beginning 7 days after the initiation of bleomycin; in primary human lung fibroblasts from normal individuals and patients with idiopathic pulmonary fibrosis, bortezomib inhibited TGF-β1-mediated target gene expression by inhibiting transcription induced by activated Smads (Abstract, Results); proteasomal inhibition prevents lung and skin fibrosis after injury in part by increasing the abundance and activity of PPARγ; proteasomal inhibition may offer a novel therapeutic alternative in patients with dysregulated tissue repair and fibrosis (abstract, Conclusions).  Thus, one of ordinary skill in the art would have a reasonable expectation that compounds that proteasome inhibitors are useful for treating idiopathic pulmonary fibrosis as suggested by Lewis as set forth above.  As set forth above, it would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active 

Applicant argues:
There was no finite number of predictable solutions with anticipated success in this inference. The only connection between Lewis and Lawrence is that they are both about proteasome inhibitors and nothing else.  Lewis definitely cannot conclude that all kinds of proteasome inhibitors would have the efficacy in treating fibrotic diseases and hyperproliferative conditions, and it is also silent with regards to the kind of proteasome inhibitors it might be. Since Lawrence does not teach the only type of proteasome inhibitors that existed at that time and the teachings of Lawrence itself has nothing to do with that particular field of medical use of Lewis, therefore, there was no solid information guiding those having ordinary skill in the art to narrow the prior art universe to Lawrence, let alone those modifications that the Examiner relied on to reach the claimed invention. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is not the Examiner’s position that Lewis concludes that proteasome inhibitors would have efficacy in treating all fibrotic diseases and hyperproliferative conditions.  The Examiner relies on Lewis to establish that it was known in the art that proteasome inhibitors were useful for treating idiopathic pulmonary fibrosis.


Applicant argues:
Applicant maintains the argument regarding the nature of cyclodextrin causing fibrosis. The Examiner acknowledges the compositions taught by Lewis contain cyclodextrin, but opined that the claimed invention does not preclude to comprise other ingredients. However, Applicant submits that the determination of non-obviousness should be made in view of the whole picture of the prior art. Cyclodextrin was used for enhancing solubility by Lewis (Abstract and Claims 1, 22, and 23). Importantly, it is a required component of ALL of Lewis' compositions. Therefore, a skilled artisan would expect that the presence of cyclodextrin will cause fibrosis, therefore reducing and/or complicating any anti-fibrosis treatments. Applicant therefore further submits that Lewis has never truly considered the medical application of treating fibrotic diseases and hyperproliferative conditions. Thus, in order to develop a novel method for treating fibrotic diseases and hyperproliferative conditions, those having ordinary skill in the art would not take Lewis as a starting point; otherwise, there has to be some rationale established to explain why researchers will ignore cyclodextrin's effect that is completely opposite to the purpose of the research. In other words, Lewis teaches away from its combination with the teachings of Lawrence, Patani and/or Antoniu.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth previously on the record, Lewis explicitly teaches a method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor.  The Examiner acknowledges the compositions taught by Lewis contain cyclodextrin, however given the comprising language of 

Conclusion
	Claims 1-3, 10-12, 15, 16, and 18-20 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628